t c memo united_states tax_court tebarco mechanical corporation petitioner v commissioner of internal revenue respondent docket no filed date matthew j howard for petitioner clinton m fried for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year ending date of dollar_figure and an accuracy-related_penalty under section of dollar_figure after concessions by the parties the issues for decision are whether respondent's determination that petitioner must account for inventories and use the accrual_method of accounting accrual_method was an abuse_of_discretion we hold it was not whether petitioner is liable for the sec_6662 accuracy- related penalty for a substantial_understatement_of_income_tax for we hold it is not findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioner's principal_place_of_business was located in alpharetta georgia petitioner is a corporation owned by a sole shareholder terrell barden barden petitioner files its federal_income_tax return using a fiscal_year ending september at its inception in petitioner began using the cash_method_of_accounting cash_method then in petitioner began keeping its books_and_records on the accrual_method unless otherwise noted all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar thereafter michael l powers powers petitioner's accountant would make annual or semi-annual adjusting entries to convert petitioner's books to the percentage_of_completion_method for financial statement reporting as required for bonding purposes and to the cash_method_of_accounting for income_tax purposes petitioner is a mechanical contractor that provides plumbing installation heating and air conditioning work for general contractors or job site owners customers petitioner's typical jobs are for new commercial construction and its installation sites include churches schools and retail complexes petitioner's business is located in a big_number square foot building of that big_number square feet big_number square feet comprise an office and the other big_number square feet comprise a warehouse in the warehouse petitioner stored materials such as large piping duct work plumbing materials sheet metal small hardware pieces and materials left over from various job sites on occasion petitioner uses the warehouse to store materials that are eventually going to a job site for the taxable_year in issue the value of the materials maintained at petitioner's warehouse was between dollar_figure and dollar_figure petitioner procures jobs through a bid process the factors that went into estimating a bid price for a job included materials supplies equipment subcontracts and labor costs total direct expenses prior to submitting a bid proposal petitioner increases the total direct expense by either or percent to recover overhead expenses and to make a profit on the job the bid price submitted to the general contractor is a lump-sum bid the general contractor is not informed of the various costs making up the bid if accepted the proposal forms the basis of the contract between petitioner and the customer once a contract is signed petitioner orders materials required for a particular job such as steel piping and heating ventilation and air conditioning hvac systems on an as-needed basis from various vendors petitioner supplies the purchase order to the vendor and the vendor looks to petitioner not the customer for payment generally when petitioner purchases materials for a job it has the items delivered directly from the vendor to the job site unless the weather or other exigent circumstances require petitioner to ship the materials directly to its warehouse for instance petitioner had a contract where the schedule originally called for the materials to be delivered to a job site in february due to inclement weather the job did not progress as scheduled petitioner however had already ordered the materials for the job so the general contractor asked petitioner to store the items at its warehouse on another occasion petitioner was working during the summer at a school but the project could not be completed by the time the students returned in september under those circumstances petitioner ordered the materials for the job and had the items shipped directly to its warehouse petitioner works on several jobs at a time petitioner's contracts generally provide for progress billing on the 25th day of each month in most cases petitioner sends its customers a bill once a month until a job is complete petitioner's vendors allow days for payment of any materials petitioner orders petitioner generally tries to ship any materials ordered for a particular job directly to the job site on or about the 20th day of each month so that it is not responsible for paying vendor bills until the 20th of the following month petitioner had dollar_figure in gross_receipts for the taxable_year in issue petitioner's material cost sec_2 for the taxable_year amounted to percent of its gross_receipts petitioner's cost of good sold cogs was dollar_figure opinion issue whether it was an abuse of respondent's discretion to require petitioner to change from the cash_method_of_accounting to an accrual_method of accounting respondent determined that the cash_receipts_and_disbursements_method of accounting used by petitioner for income_tax purposes does not clearly reflect income specifically respondent claims that petitioner must use inventories and on its tax_return for the year in issue petitioner reported material_costs of dollar_figure on its tax_return for the year in issue petitioner included the following items in its cogs computation material purchases labor equipment subcontractor payments depreciation payroll_taxes insurance operating_expenses and other miscellaneous expenditures therefore the accrual_method of accounting because petitioner derives a substantial portion of its income from the sale of merchandise maintains work-in-process at yearend maintains a physical inventory at its business_premises and uses the accrual_method of accounting for its books_and_records petitioner asserts that it has no inventory because it never takes title in or physical possession of the materials it acquires for its jobs and thus is not required to adopt an inventory_method of accounting petitioner further argues that even if we find that it does take title in the materials acquired it does not have to adopt an inventory_method of accounting because the sale of merchandise is not an income- producing factor in its business finally in reliance on 743_f2d_781 11th cir petitioner contends that even if the sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs does not apply because there are no substantial fluctuations in petitioner's inventory nor does petitioner maintain a substantial amount of inventory at its warehouse the principal issue for decision is whether it was an abuse of respondent's discretion to require petitioner to change from the cash_method which petitioner uses for income_tax reporting purposes to an accrual_method subsumed in this issue is the question of whether petitioner should be required to use inventories for tax purposes to resolve these issues we consider sec_446 and sec_471 and the regulations thereunder pursuant to sec_446 the commissioner has broad powers to determine whether an accounting_method used by a taxpayer clearly reflects income 360_us_446 104_tc_367 courts do not interfere with the commissioner's determination under sec_446 unless it is clearly unlawful 439_us_522 586_f2d_747 9th cir affg sec_446 provides in pertinent part sec_446 general_rule --taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods --subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting-- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary t c ansley-sheppard-burgess co v commissioner supra however the commissioner cannot require a taxpayer to change from an accounting_method which clearly reflects its income to an alternate method_of_accounting merely because the commissioner considers the alternate method to more clearly reflect the taxpayer's income ansley-sheppard-burgess co v commissioner supra pincite whether an abuse_of_discretion has occurred is a question of fact ansley-sheppard-burgess co v commissioner supra 102_tc_87 affd 71_f3d_209 6th cir see cole v commissioner supra pincite the reviewing court's task is not to determine whether in its own opinion the taxpayer's method_of_accounting clearly reflects income but to determine whether there is an adequate basis in law for the commissioner's conclusion that it does not ansley- sheppard-burgess co v commissioner supra pincite hospital corp of america v commissioner tcmemo_1996_105 consequently to prevail a taxpayer must prove that the commissioner's determination is arbitrary capricious or without sound basis in fact or law ansley-sheppard-burgess co v commissioner supra ford motor co v commissioner supra pincite pursuant to sec_471 a taxpayer that has inventories is required to use the accrual_method of accounting an exception to this rule exists however where a taxpayer can show that use of another method here the cash_method would produce a substantial identity of results and that the commissioner’s determination requiring a change is an abuse_of_discretion ansley-sheppard-burgess co v commissioner supra pincite see also knight-ridder newspapers inc v united_states f 2d pincite 11th cir by regulation the secretary has determined that inventories are necessary if the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs completing the statutory and regulatory scheme sec_1 c i income_tax regs provides that a taxpayer that has inventory must also use the accrual_method of accounting with regard to purchases and sales although not specifically defined in the internal_revenue_code or regulations courts have found that the term merchandise as used in sec_1_471-1 income_tax regs is sec_471 provides in pertinent part sec_471 general_rule --whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income defined as an item acquired and held_for_sale 420_f2d_352 1st cir affg tcmemo_1969_79 galedrige const inc v commissioner tcmemo_1997_240 honeywell inc v commissioner tcmemo_1992_453 affd without published opinion 27_f3d_571 8th cir whether an item was acquired and held_for_sale is governed by the substance of the transaction and not its form galedrige v commissioner supra honeywell inc v commissioner supra thus in deciding whether the materials petitioner acquires to perform its installation contracts are merchandise we examine the facts and circumstances of the case wilkinson- beane inc v commissioner supra galedrige v commissioner supra thompson elec inc v commissioner tcmemo_1995_292 honeywell inc v commissioner supra j p sheahan associates inc v commissioner tcmemo_1992_239 material purchases and warehouse items are merchandise petitioner asserts that it was an abuse of respondent's discretion to place petitioner on an accrual_method of accounting for income_tax reporting purposes because petitioner does not have merchandise held_for_sale in its business and therefore it does not have to use inventories in support of this contention petitioner argues that while the sec_1_471-1 income_tax regs does not define inventory it imposes one critical requirement before a taxpayer is permitted to include an item of merchandise in inventory that requirement being the vesting of title petitioner relies on the following language to support its position that it does not have to include the materials it acquires in inventory sec_1_471-1 income_tax regs provides in pertinent part merchandise should be included in the inventory only if title thereto is vested in the taxpayer accordingly the seller should include in his inventory goods under contract for sale but not yet segregated and applied to the contract and goods out upon consignment but should exclude from inventory goods sold title to which has passed to the purchaser a purchaser should include in inventory merchandise purchased title to which has passed to him although such merchandise is in transit or for other reasons had not been reduced to physical possession but should not include goods ordered for future delivery transfer of title to which had not yet been effected emphasis added specifically petitioner asserts that under georgia law6 title to the job site materials remains in the vendor until delivery and at delivery vests in the job site owner petitioner claims that in essence it was a broker or agent for its customers in that it merely coordinated the purchase sale and delivery of materials to the job site for a fee thus petitioner contends that title passed directly from its vendors to its customers at the point of shipment here the job site to support its position that as a broker it is not required to ga code ann sec provides in pertinent part unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to physical delivery of the goods maintain inventories petitioner relies heavily on 176_f2d_230 2d cir buyer and seller of paper box-board maintained no inventory and was not engaged in business of merchandising requiring use of accrual_method in computing income for federal_income_tax purposes and stresses the fact that generally it does not take physical possession of any materials it orders petitioner further argues that its practices are consistent with industry customs in that other subcontractors never take title to assigned materials which they provide to their customers for a particular job we find petitioner's argument without merit not only does it lack factual support in the record but it fails to provide a defense for petitioner's refusal to account for inventories petitioner argues in a circular fashion that pursuant to sec_1_471-1 income_tax regs it need not maintain inventories because it never had merchandise held_for_sale as all materials it acquires are instantaneously applied to a contract segregated and sold under the facts discussed herein however petitioner in any given transaction acts as both the buyer pursuant to its contract with the vendor and the seller pursuant to its contract with the general contractor in relying on sec_1_471-1 income_tax regs and ga code ann sec however petitioner fails to address this critical fact moreover we note that petitioner could have changed the nature of its position as one of buyer by describing in the contracts with its customers exactly when where and to whom title to the materials was to pass see 76_tc_818 the taxpayer when negotiating with customers over sales terms could have insisted on a clear contractual statement of where title was to pass had petitioner set out such terms pursuant to its contracts and had it consistently acted in accordance with such contracts such provisions would have furnished clear evidence of the parties' intention and governed the passage of title epic metals corp v commissioner tcmemo_1984_322 affd without published opinion 770_f2d_1069 3d cir however based on the evidence submitted at trial we find that petitioner's contracts do not by their terms prevent petitioner from taking title to the materials shipped directly to a job site from petitioner's vendors to its customers moreover petitioner's assertion that many of its material acquisitions are identified with specific customers' construction jobs does not negate the fact that it purchases materials from vendors and then sells the ordered materials to its customers j p sheahan associates v commissioner tcmemo_1992_239 more importantly that title in the merchandise may not repose in petitioner for a long period of time does not negate the fact that petitioner acquires merchandise for sale in its business we note that possession of title is a factor in determining when a sale occurs together with all surrounding circumstances 90_tc_26 furthermore it is title rather than physical possession that determines whether merchandise should be included in inventory epic metals corp v commissioner tcmemo_1984_322 see also hoffman v commissioner tcmemo_1989_154 taxpayer's s_corporation required to accrue income from sale of ski equipment even though equipment had not yet been manufactured and it never took possession middlebrooks v commissioner tcmemo_1975_ magazines were considered inventory even where publisher held title to them only briefly in middlebrooks we noted that aside from consideration of the technical passage of title the taxpayer exercised control and ownership rights over the magazines after they had been printed in that they were shipped in the taxpayer's name and at his own expense similar to the taxpayer in middlebrooks the petitioner in the instant case also has the benefits_and_burdens_of_ownership here petitioner marks up the cost of the materials between and percent acquires the materials in its name and the vendors look to petitioner not the general contractor or owner for payment petitioner's argument is further weakened by its admission that it sometimes accepts delivery and retains possession of the merchandise it acquires finally we note that petitioner's reliance on simon v commissioner supra is misplaced the facts in simon are clearly distinguishable from the facts in the instant case in simon the court_of_appeals for the second circuit noted that one of the conclusive facts in finding the taxpayer did not maintain inventories was that the taxpayer had no stock or merchandise on hand and no warehouse or storeroom for merchandise simon v commissioner supra pincite here as discussed below we find as fact that petitioner did indeed have stock on hand and a warehouse where it stored materials in addition to the above-described materials petitioner acquired in its business respondent alleges that petitioner had a warehouse where it stored materials such as large piping duct work plumbing materials sheet metal small hardware pieces and materials left over from various job sites petitioner admits that its office contains a large warehouse where it keeps materials such as scraps from old jobs doors and some duct work moreover petitioner concedes that if it does maintain the warehouse inventory as alleged by respondent then there is no question that it will have title to it petitioner contends however both at trial and on brief that the warehouse space was shared by petitioner and two corporations run by the brothers of petitioner's president at trial barden petitioner's president testified that his brother howell who owned general mechanical corporation general mechanical had shut down his company after being in business for years barden claimed that all of the material from general mechanical's shop was brought to petitioner's warehouse and stored there by howell barden also testified that his other brother tim who runs tebarco door and metal services tebarco door stored his material in the warehouse as well at trial vicki byers byers a revenue_agent who conducted an onsite audit of petitioner's business testified that while touring the warehouse with barden she and another agent discussed the approximate value of the inventory in petitioner's warehouse although barden valued the inventory at somewhere between dollar_figure and dollar_figure he at no time indicated to byers that some of the material belonged to his brothers given that petitioner was being audited we believe that if the materials in the warehouse belonged to anyone other than petitioner barden would have informed the agent of that fact barden's failure to do so leads us to believe that the materials in the warehouse did indeed belong to petitioner furthermore barden's brothers were not called to testify regarding the inventory maintained in petitioner's warehouse nor did petitioner call anyone who worked at either general mechanical or tebarco door to corroborate the validity of barden's testimony we note that the absence of testimonial evidence may lead the finder of fact to infer that such evidence if presented at trial subject_to respondent's cross-examination would not have been favorable to petitioner 89_tc_1063 affd 886_f2d_1237 9th cir 6_tc_1158 affd 162_f2d_513 10th cir this is especially true where as here the party failing to produce such evidence has the burden_of_proof id pincite moreover numerous invoices found in petitioner's books_and_records clearly establish that petitioner stored materials in its warehouse which it used to complete its work at various job sites at trial petitioner objected on the grounds of hearsay to the inclusion in the record of numerous exhibits placed in the stipulation by respondent we received the exhibits subject_to oral reservation the exhibits referred to and included in the stipulation were petitioner's business records produced pursuant to respondent's subpoena duces tecum on brief petitioner withdrew its objections to all of the exhibits except the following 72-bt 73-bu 84-cf 85-cg and 86-ch petitioner contends that respondent is using hearsay statements from several of the exhibits to prove that petitioner maintains a warehouse full of materials and that petitioner sold such materials from its warehouse to customers petitioner admits that the stipulated exhibits which are composed mostly of petitioner's purchase orders are not inherently untrustworthy rather petitioner contends that they are merely untrustworthy when offered by respondent to prove matters that are collateral to the material information conveyed by the documents furthermore petitioner argues that its control_over the stipulated business records does not negate the hearsay that is found therein nor does it establish as fact respondent's interpretations of the hearsay statements the business record exception to the hearsay rule expressly authorizes the introduction of the exhibits into the record fed r evid the exhibits were all maintained in petitioner's files and were maintained in the ordinary course of business the fact that notations terms and directives may be contained in the business records which express certain acts events conditions or opinions does not per se render the records inadmissible petitioner does not dispute the material facts contained within the invoices but asserts that there are certain notations terms and directives found within some of the documents in issue eg invoices which show that materials used by petitioner on a particular job either are being shipped to or picked up from the shop petitioner argues that if the fed r evid provides in pertinent part the following are not excluded by the hearsay rule even though the declarant is available as a witness records of regularly conducted activity --a record in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the record all as shown by the testimony of the custodian or other qualified witness unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness declarants of the statements had been able to testify as to the statements' meanings it would be clear that they were taken out of context and that any reference to the shop was not a reference to petitioner's shop but to the shop at the job site petitioner had the opportunity to present evidence or witnesses at trial to explain any ambiguity in the statements found in petitioner's business records petitioner's failure to do so leads us to believe that the presentation of such evidence would have been unfavorable to petitioner mckay v commissioner supra wichita terminal elevator co v commissioner supra based on the entire record we find that petitioner's subcontracting installation transactions involved a sale of a service and merchandise the materials petitioner acquires and assigns to particular jobs as well as the materials petitioner maintains in its warehouse are the merchandise sold in these transactions sale of merchandise is an income-producing factor for merchandise to be classified as inventory under sec_1_471-1 income_tax regs it must also be an income-producing factor whether merchandise is an income-producing factor depends on the facts and circumstances of the case thompson elec inc v commissioner tcmemo_1995_292 wilkinson- beane inc v commissioner tcmemo_1969_79 if the cost of the merchandise is substantial compared to the taxpayer's receipts the merchandise is an income-producing factor knight- ridder newspapers inc v united_states f 2d pincite 11th cir the cost of newsprint and ink constituted percent of total cash receipts wilkinson-beane inc v commissioner f 2d pincite for and respectively the cost of caskets constituted percent and percent of cash_basis receipts thompson elec inc v commissioner supra materials varied from to percent of its cash_basis gross_receipts in this case the facts indicate that the materials acquired by petitioner and assigned to particular job sites as well as materials kept at petitioner's warehouse were sold to its customers as part of the subcontracting installation transaction the price of such materials was one of six factors making up the price of the installation transaction the other factors were equipment and supply cost labor cost subcontractor cost and an overhead profit allocation petitioner's materials amounted to percent of its cogs for since most of the components of petitioner's cogs are the same components that go into preparing its estimated direct expenses a similar relationship would and does appear as direct expenses in petitioner's bid estimate the direct expenses plus an overhead profit allocation of to percent are included in petitioner's bid price the cost of the materials acquired by petitioner bears a direct relationship to the price charged for the subcontracting installation transaction in fact the cost of the materials is the most significant factor used by petitioner in computing its bid thus we find that the price charged for the subcontracting installation transaction was directly related to the cost of the material purchases wilkinson-beane inc v commissioner tcmemo_1969_79 that petitioner acquired the materials from a vendor only after it obtained a signed contract from a customer indicates that petitioner sold the materials as part of the subcontracting installation transaction cf honeywell inc v commissioner tcmemo_1992_453 fee established before taxpayer knew the parts that would be used thus there was no direct relationship between the amount charged to maintain the computers and the cost of the parts moreover the cost of petitioner's material purchases for the taxable_year in issue represented approximately percent of its gross_receipts this amount clearly establishes that the materials were an income-producing factor for petitioner knight-ridder newspapers inc v united_states supra sale of newspapers was a material_income-producing_factor where the cost of raw materials for such newspapers was percent of total revenues wilkinson-beane inc v commissioner f 2d pincite for and the cost of caskets constituting percent and percent respectively of the taxpayer's cash_basis receipts was a substantial income-producing factor since petitioner's materials are both merchandise and an income-producing factor sec_1_471-1 income_tax reg is applicable respondent determined pursuant to sec_1 c i income_tax regs that this conclusion requires petitioner to use the accrual_method of accounting petitioner argues that sec_1_446-1 income_tax regs allows respondent to authorize petitioner's use of the cash_method sec_1_446-1 income_tax regs provides special rules i in any case in which it is necessary to use an inventory the accrual_method of accounting must be used with regard to purchases and sales unless otherwise authorized under subdivision ii of this subparagraph ii the commissioner may authorize a taxpayer to adopt or change to a method_of_accounting permitted by this chapter although the method is not specifically described in this part if in the opinion of the commissioner income is clearly reflected by the use of such method further the commissioner may authorize a taxpayer to continue the use of a method_of_accounting consistently used by the taxpayer even though not specifically authorized by the regulations in this part if in the opinion of the commissioner income is clearly reflected by the use of such method notwithstanding a finding that petitioner has inventory and that respondent's failure to authorize the use of the cash_method is an abuse_of_discretion in general where a taxpayer has been required to maintain inventories it has been held that the taxpayer must use the accrual_method of accounting in accordance with the mandate of sec_1_446-1 income_tax regs 195_f2d_293 9th cir however the courts have developed in the context of accounting for inventory a substantial-identity-of-results test for determining whether respondent abused his discretion in not affording the taxpayer the opportunity to continue to use the cash_method_of_accounting under sec_1_446-1 income_tax regs 796_f2d_843 6th cir affg on this issue akers v commissioner tcmemo_1984_208 wilkinson-beane inc v commissioner f 2d pincite ansley-sheppard-burgess co v commissioner t c pincite thompson elec inc v commissioner tcmemo_1995_ j p sheahan associates inc v commissioner tcmemo_1992_239 surtronics inc v commissioner tcmemo_1985_277 whether the result under the cash_method is substantially identical with that under the accrual_method is a question of fact e g asphalt prods co v commissioner supra wilkinson-beane inc v commissioner supra thompson elec inc v commissioner supra in asphalt prods co v commissioner supra pincite the court noted that an insignificant increase in inventories may be grounds for finding an abuse_of_discretion by the commissioner however the court found no such abuse_of_discretion in that case given the size of the taxpayer's receivables combined with its failure to account for inventories id see also thompson elec inc v commissioner supra cash_method did not produce substantial identity of results where for and petitioner's taxable_income computed under the cash_method was dollar_figure and dollar_figure respectively while taxable_income computed under the accrual_method was dollar_figure and dollar_figure respectively surtronics inc v commissioner supra cash_method did not produce substantially identical results to the accrual_method where the difference in net_income for the period involved was dollar_figure for fiscal_year petitioner's taxable_income under the cash_method_of_accounting was dollar_figure petitioner's taxable_income under the accrual_method of accounting would be dollar_figure thus petitioner's taxable_income under the accrual_method increased by dollar_figure for the taxable_year in issue this difference is not inconsequential the two methods do not produce substantially identical results thompson elec inc v commissioner supra j p sheahan associates inc v commissioner supra the same result obtains if we examine the differences in gross_receipts computed under the accrual_method and the cash_method for fiscal_year petitioner's gross_receipts under the cash_method_of_accounting were dollar_figure petitioner's gross_receipts under the accrual_method of accounting would be dollar_figure thus petitioner's gross_receipts under the accrual_method increased by dollar_figure petitioner's use of the cash_method does not produce results that are substantially identical to the computation of either taxable_income or gross_receipts under the accrual_method thus we hold that respondent did not commit an abuse_of_discretion in precluding petitioner from continuing to use the cash_method_of_accounting for income_tax reporting purposes petitioner in reliance on 743_f2d_781 11th cir asserts that it is not required to use the accrual_method because it does not maintain inventory at its warehouse in knight-ridder the court_of_appeals for the eleventh circuit stated that if either the absolute level of the inventory account or its fluctuation during the year would be substantial then the taxpayer must use inventories if it meets the other requirements of sec_1_471-1 income_tax regs id pincite in addition to the dollar_figure cost of petitioner's material purchases during the year in issue petitioner maintained a warehouse with materials valued somewhere between dollar_figure to dollar_figure we find that such inventory is substantial in comparison to petitioner's reported taxable_income of dollar_figure we note that petitioner's books_and_records were insufficient to establish whether there was a substantial fluctuation in its inventory account during the year in issue however because we have found that petitioner maintains substantial inventory at its warehouse we need not address the fluctuation issue we have concluded that the materials petitioner purchased and the materials maintained at its warehouse were merchandise that were an income-producing factor and that petitioner is required to use inventories sec_1_471-1 income_tax regs furthermore we have found that respondent did not commit an abuse_of_discretion in not allowing petitioner to continue to use the cash_method_of_accounting sec_1_446-1 income_tax regs thus we must now decide whether petitioner is liable for the sec_6662 accuracy-related_penalty for a substantial_understatement of income for issue whether petitioner is liable for the sec_6662 accuracy-related_penalty respondent determined that petitioner was liable for an accuracy-related_penalty pursuant to sec_6662 for fiscal_year respondent asserts that the sec_6662 penalty for is due to a substantial_understatement of tax petitioner asserts that it is not liable for the sec_6662 penalty because it relied on its accountant in using the cash_method_of_accounting sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in subsection b the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer's effort to assess its proper tax_liability for the year id petitioner contends that the accuracy-related_penalty is inappropriate in this case because it relied on its certified_public_accountant michael powers to prepare its tax_return accurately generally the duty_of filing accurate returns cannot be avoided by placing the responsibility on a tax_return_preparer 88_tc_654 however reliance on a qualified adviser may demonstrate reasonable_cause and good_faith if the evidence shows that the taxpayer relied on a competent tax adviser and provided the adviser with all necessary and relevant information 86_tc_492 affd 864_f2d_1521 10th cir 78_tc_623 70_tc_465 affd 651_f2d_1233 6th cir 59_tc_473 at trial powers testified that he had prepared petitioner's tax returns from the time of its inception in and that subcontractors similar to petitioner comprised approximately percent of his clientele powers spent to days a year actually at petitioner's place of business as petitioner's accountant powers' duties involved preparing semi-annual financial statements and annual tax returns for petitioner hiring and training petitioner's accounting personnel and solving any accounting problems that petitioner may incur throughout the year powers claimed that to his understanding a mechanical contractor is a service provider moreover powers testified that petitioner did not have inventory because it acted merely as an agent when it ordered materials pursuant to a particular contract there is nothing in the record to indicate that petitioner withheld any relevant information from powers we note that powers testified that he did not take a physical inventory of petitioner's warehouse that fact alone however does not establish that petitioner failed to provide powers with all the necessary and relevant information he needed to prepare petitioner's tax returns powers spent time at petitioner's offices he actually viewed petitioner's warehouse and he admitted that it was ultimately his decision and not petitioner's to define what inventory is thus given the facts discussed herein we find that petitioner relied in good_faith on the advice of its accountant in filing its returns on the cash_method accordingly we hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 for the fiscal_year to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy-related_penalty
